Name: Commission Regulation (EEC) No 3461/89 of 17 November 1989 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 334/1918 . 11 . 89 COMMISSION REGULATION (EEC) No 3461/89 of 17 November 1989 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4234/88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1989) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown in the Annex hereto, above which the customs duties applicable to third countries may be re-established ; HAS ADOPTED THIS REGULATION : Article 1 From 21 November to 31 December 1989, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14, 2. 1983, p. 2. (J) OJ No L 372, 31 . 12. 1988, p. 15. No L 334/20 Official Journal of the European Communities 18 . 11 . 89 ANNEX Order No CN code Description Ceiling (tonnes) 04.0030 7202 7202 21 7202 21 10 7202 21 90 7202 29 00 Ferro-alloys  Ferro-silicon :   Containing by weight more than 55 % of silicon :    Containing by weight more than 55 % but not more than 80 % of silicon    Containing by weight more than 80 % of silicon   Other I ' 7 344 04.0040 7202 30 00  Ferro-silico-manganese 1 179